Exhibit 10.2

 

Terms of Restricted Stock Award under

Hub Group, Inc. 2002 Long-Term Incentive Plan

 

Pursuant to the 2006 Performance Unit Award, the Participant has been granted a
Restricted Stock Award by Hub Group, Inc. (the "Company") under the Hub Group,
Inc. 2002 Long-Term Incentive Plan (the "Plan"). The Restricted Stock Award
shall be subject to the following Restricted Stock Award Terms:

1.            Terms of Award. The following words and phrases used in the
Restricted Stock Award Terms shall have the meanings set forth in this paragraph
1:

(a)

The "Participant" is «Name"

(b)

The "Grant Date" is <date>

(c)

The number of "Covered Shares" shall be «Shares" shares of Stock.

Other words and phrases used in the Restricted Stock Award Terms are defined
pursuant to paragraph 9 or elsewhere in the Restricted Stock Award Terms.

2.            Restricted Period. Subject to the limitations of the Restricted
Stock Award Terms, the "Restricted Period" for each Installment of Covered
Shares of the Restricted Stock Award shall begin on the Grant Date and end as
described in the following schedule (but only if the Date of Termination has not
occurred before end of the Restricted Period):

INSTALLMENT

RESTRICTED
PERIOD WILL
END ON THE FIRST BUSINESS DAY OF: :

1/3 of Covered Shares

January 2010

1/3 of Covered Shares

January 2011

Remainder of Covered Shares

January 2012

 

Notwithstanding the foregoing provisions of this paragraph 2, the Participant
shall become vested in the Covered Shares, and become owner of the shares free
of all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period, as follows:

(a)

The Participant shall become vested in the Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the date of Termination occurs by reason of the Participant’s death or
Disability.

(b)

The Participant shall become vested in the Covered Shares upon a Change in
Control that occurs on or before the Date of Termination.

 

 

 

 

 

 



 

 

(c)

In the sole discretion of the Committee, the Participant may become vested in
the Covered Shares as of the Date of Termination prior to the date the Covered
Shares would otherwise become vested, if the date of Termination occurs by
reason of the Participant’s Retirement.

(d)

For purposes of this Section 2, the term “Change in Control” shall mean a change
in the beneficial ownership of the Company's voting stock or a change in the
composition of the Board which occurs as follows:

(i)               Any "person" (as such term is used in Section 13(d) and
14(d)(2) of the Exchange Act) who as of the date of this grant is not but later
becomes a beneficial owner, directly or indirectly, of stock of the Company
representing 30 percent or more of the total voting power of the Company's then
outstanding stock.

(ii)             A tender offer (for which a filing has been made with the SEC
which purports to comply with the requirements of Section 14(d) of the Exchange
Act and the corresponding SEC rules) is made for the stock of the Company, which
has not been negotiated and approved by the Board. In case of a tender offer
described in this paragraph (d), the Change in Control will be deemed to have
occurred upon the first to occur of (A) any time during the offer when the
person (using the definition in (i) above) making the offer owns or has accepted
for payment stock of the Company with 25 percent or more of the total voting
power of the Company's stock, or (B) three business days before the offer is to
terminate unless the offer is withdrawn first, if the person making the offer
could own, by the terms of the offer plus any shares owned by this person, stock
with 50 percent or more of the total voting power of the Company's stock when
the offer terminates.

(iii)            Individuals who were the Board's nominees for election as
directors of the Company immediately prior to a meeting of the shareholders of
the Company involving a contest for the election of directors shall not
constitute a majority of the Board following the election..

3.            Transfer and Forfeiture of Shares. Except as otherwise determined
by the Committee in its sole discretion, the Participant shall forfeit the
Installments of the Covered Shares as of the Participant's Date of Termination,
if such Date of Termination occurs prior to the end of the Restricted Period
which applies to those Installments. If the Participant's Date of Termination
has not occurred prior to the last day of the Restricted Period with respect to
any Installment of the Covered Shares, then, at the end of such Restricted
Period, that Installment of Covered Shares shall be transferred to the
Participant free of all restrictions.

4.            Withholding. All deliveries and distributions under the Restricted
Stock Award Terms are subject to withholding of all applicable taxes. At the
election of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company's minimum statutory withholding obligation (based on minimum statutory
withholding rates for

 

2

 

 

 

 



 

Federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).

5.            Transferability. Except as otherwise provided by the Committee,
the Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period, or if earlier, when the
Participant becomes vested in the shares.

6.            Dividends. The Participant shall not be prevented from receiving
dividends and distributions paid on the Covered Shares of Restricted Stock
merely because those shares are subject to the restrictions imposed by these
Restricted Stock Award Terms and the Plan; provided, however that no dividends
or distributions shall be payable to or for the benefit of the Participant with
respect to record dates for such dividends or distributions for any Covered
Shares occurring on or after the date, if any, on which the Participant has
forfeited those shares. Any dividends paid with respect to shares of Restricted
Stock which remain subject to the restrictions hereunder shall also be subject
to the same restrictions and risk of forfeiture as the shares of Restricted
Stock and may be withheld by the Company until such restrictions lapse, pursuant
to the procedures as may be established by the Committee from time to time.

7.            Voting. The Participant shall not be prevented from voting the
Restricted Stock Award merely because those shares are subject to the
restrictions imposed by the Restricted Stock Award Terms and the Plan; provided,
however, that the Participant shall not be entitled to vote Covered Shares with
respect to record dates for any Covered Shares occurring on or after the date,
if any, on which the Participant has forfeited those shares.

8.            Deposit of Restricted Stock Award. Each certificate issued in
respect of the Covered Shares awarded under these Restricted Stock Award Terms
shall be registered in the name of the Participant and shall, in the discretion
of the Committee, be retained by the Company or deposited in a bank designated
by the Committee, until the restrictions lapse.

9.            Definitions. For purposes of the Restricted Stock Award Terms,
except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in the Restricted Stock Award
Terms.

10.          Heirs and Successors. The Restricted Stock Award Terms shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any benefits deliverable to the Participant under the
Restricted Stock Award Terms have not been delivered at the time of the
Participant's death, such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of the Restricted Stock Award
Terms and the Plan. The "Designated Beneficiary" shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary

 

3

 

 

 

 



 

under the Restricted Stock Award Terms, then any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

11.          Administration. The authority to manage and control the operation
and administration of the Restricted Stock Award Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to the
Restricted Stock Award Terms as it has with respect to the Plan. Any
interpretation of the Restricted Stock Award Terms by the Committee and any
decision made by it with respect to the Restricted Stock Award Terms is final
and binding on all persons.

12.          Plan Governs. Notwithstanding anything in the Restricted Stock
Award Terms to the contrary, the Restricted Stock Award Terms shall be subject
to the terms of the Plan, a copy of which may be obtained by the Participant
from the office of the Secretary of the Company; and the Restricted Stock Award
Terms is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.

13.          Not An Employment Contract. The Restricted Stock Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Related Company, nor will it interfere in
any way with any right the Company or any Related Company would otherwise have
to terminate or modify the terms of such Participant's employment or other
service at any time.

14.          Notices. Any written notices provided for in the Restricted Stock
Award Terms or the Plan shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Notices sent by mail shall be deemed received
three business days after mailing but in no event later than the date of actual
receipt. Notices shall be directed, if to the Participant, at the Participant's
address indicated by the Company's records, or if to the Company, at the
Company's principal executive office.

15.          Fractional Shares. In lieu of issuing a fraction of a share,
resulting from an adjustment of the Restricted Stock Award pursuant to the Plan
or otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.

16.          Amendment. The Restricted Stock Award Terms may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.

 

4

 

 

 

 



 

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

HUB GROUP, INC.

 

By:

_________________________

 

Its:

_________________________

 

 

 

 

5

 

 

 

 

 

 